Title: To George Washington from Colonel David Forman, 7 November 1777
From: Forman, David
To: Washington, George



Sir
Prince Town [N.J.] 7th Novr 1777

Your Excelys favr of the 31st I recd the 1st Novr and The same Morning I recd an Answar from The Counsil of Safety to a Letter I had wrote to Govr Livingston Respecting The Conduct of Brgr Genl Newcomb—The Counsil of safety in their Letter to me enclosed one for Genl Newcomb which they assured me contain’d Their orders to him to make me returns of his Brigade and receive my orders—I Immediately sent a Horsman to Genl Newcomb with The Letter, but recd no kind of Answar from him—I then wrote a Note requesting him to furnish a Number of Men to Mount Certain Guards as Will Necessary to insure early intilligence of The Enemies movements should They make a second Decent on this Shoar as to prevent a Communication with the Enemy, and sent Lieut. Colol Laurance with it to Genl Newcomb.
At the Colols return I recd a Verbal Answar that the Counsil of safty

had no right to give him any Directions—Neither woold he furnish me with one Man or receive any orders from me—That He had Called The Militia together without any order and woold if he pleased Dismiss them the Next Day and requested he might not be troubled with any farther Applications from Genl Forman.
The Militia from that Quarter was Then Comeing in, in Considerable Numbers—it struck me very fully that by persueing any rough Measures towards Genl Newcomb, The Militia might make a pretence of our Dispute to refuse to Assemble & that it was not Improbable to Conclude Genl Newcomb woold even Dismiss Those that ware allready Assembled—I thought it very Imprudent to risque either of these events at that Critical time—on Considering that part of yr Excely Letter of the 31st Wherein your Excly recommends my makeing a Pointed representation of Genl Newcombs Conduct, I Come to the Following resolution Vizt.
The Troops that Marched from Monmouth with me ware previously incorporated with the Garrison in red Bank fort—Those from Burlington I ordered to mudd Island as soon as They should Arrive—Conceiveing I could at no Time be better spared to make The necessary representation in person to The Govr Counsil & Assembly of Genl Newcombs Conduct & at The same time give the Militia Time to Assemble—Genl Varnums being in the Nibourhood allso Conspired to make my presence less Necessary—On Comeing to Trentown I found the Assembly had adjourned to prince Town—To which place I followed them on Monday—The Govr was not then Come.
On Tewsday Evening he Arrive but too Late to do any Business—Wednessday morning I waited on him Early and fully Explaind Genl Newcombs Conduct—a Counsil of Safety was Called and a Letter wrote by the Govr with the Advice of The Counsil to Genl Newcomb to give me the Command as being the Eldest officer—and No farther Notice Taken of him.
While I was here Two Petitions ware handed into The Assembly most unjustly chargeing me and sundry other Gent. with undue practicees on the Day of Election & praying the Election to be set Aside—The Petition Was read in the House and a Hearing ordered on Tewsday Next and a Notice served on me to Attend.
I immediately went to the Assembly, Informed them of my Then situation and requested the hearing might be Deferrd for a few Days untill the Militia ware Assembled and put in some order—my request was Denyed.
I informed Them that it was impossable for me to do Justice to my Command at red Bank and Attend The House on Tewsday—that I found my self hurt as a Gent. by the Illiberal Charges in the petition—that my reputation as such might suffer should I Neglect to Attend.

On The other hand my reputation as an officer might be injured by my Absence from my post for so long a Time as I Conceived my Attendance in their House woold be Necessary.
That I knew of no way to save my reputation as a Gent. and At the same time to risque nothing as an officer but resigning my Commission—Which I then Delivered to Mr Speaker and Left The House—A few Minutes after I recd a Message From The House Informing that as I had not recd my Commission from Them they Could not receive it and returned it to me. I went Immediately to the Govr from him I recd it and returned it to him.
Allthough I have Long been Disgusted with The indolance and want of Attention to military Matters in The Legislature of this State I was Determined to Spin out this Campaign in my Slavery, Untill I found a set of Men Ploting by The most unfair Means to stain my reputation.
for I am well perswadeed they ment to take advantage of my Absence & at a Time when they Conceived I woold not have been able to attend—Genl Varnums being at red Bank will I doubt not abundantly Supply my absence.
I have at prest no anxiety but that The step I have taken may not so fully meet your Excely approbation as I could Wish & that I flatter my self I shall have it when I have an opportunity fully to Explain to your Excely my Treatment. I have The Honr to be Your Excelys Most obdt Humble Servt

David Forman


N.B. I This Minute recd good Information that 36 Sail of Ships Sailed from New York and Sandy Hook on the fifth of This Inst. Supposed to be Genl Clinton.

